October 19, 2011 FOR IMMEDIATE RELEASE RAYMOND JAMES FINANCIAL REPORTS ANNUAL AND FOURTH QUARTER RESULTS ST. PETERSBURG, Fla. –Raymond James Financial, Inc. today reported record annual net revenues for fiscal year 2011 of $3.33 billion, up 14 percent from last year, and record annual net income of $278.4 million, up 22 percent over last fiscal year.Net income per diluted share was up 20 percent to $2.19 from $1.83. “These results are impressive given that they were tempered by historically low interest earnings on cash balances and also include the charge for auction rate securities (ARS), which is now behind us,” said Paul Reilly, CEO. “We have continued to invest in all of our business segments by recruiting financial advisors, investment bankers, lenders, public finance professionals, institutional salespeople and traders, while delivering record results.” For the fourth quarter, net income was up 47 percent from the prior quarter (which included a $45 million pretax ARS charge) to $68.9 million, or $.54 per fully diluted share, and was essentially flat with last year’s fourth quarter earnings of $69.1 million, or $.55 per fully diluted share. Net revenue was $817.8 million, down 4 percent from the prior quarter and up 9 percent from last year’s fourth quarter. “We are pleased with our quarterly results given a very volatile time in the marketplace. Three of our four major segments performed well. However, as we have discussed in our operating releases, the environment was very challenging for the Capital Markets segment,” Reilly continued. The Private Client Group continued its outstanding results, achieving record financial advisor productivity levels in both the employee and independent contractor domestic businesses. With the S&P 500 down 14.3 percent for the quarter and assets under administration falling 8 percent to $256 billion, revenue was off only 1 percent from the prior quarter. Pretax income was up 20 percent over last quarter and up 34 percent over last year’s fourth quarter. Asset Management recorded solid results for both the quarter and the year. While assets under management (excluding money market funds) were down 12 percent from last quarter to $32.1 billion, pretax income was up 1 percent from last quarter and up 54 percent from last year’s fourth quarter. Raymond James Bank continued to add assets as loans were up nearly $300 million over last quarter to $6.55 billion. Net interest spread, adjusted for excess deposits, held up well while credit quality continues to improve. Lower credit charges drove a 54 percent increase in pretax income over last year’s fourth quarter. In Equity Capital Markets, the IPO market was virtually non-existent and secondary offerings faced difficult market conditions. Further, commission revenues were down, although M&A activity continued to show solid results. Trading profits for the Fixed Income business were abnormally low reflecting market conditions.   “Overall, we believe Raymond James is well-positioned to continue to gain market share in a difficult market,” added Reilly. “Our balance sheet remains strong and our businesses continue to perform in a challenging environment.Although the short-term outlook for our industry is uncertain, we remain confident about our future as evidenced by our open market repurchase of approximately 1.03 million of our shares in the past 60 days.” The company will conduct its quarterly conference call Thursday, October 20, at 8:15 a.m. ET. For a listen-only connection, visit raymondjames.com/analystcall for a live audio webcast. The subjects to be covered may include forward-looking information. Questions may be posed to management by participants on the analyst call-in line, and in response the company may disclose additional material information. About Raymond James Financial, Inc. Raymond James Financial (NYSE-RJF) is a Florida-based diversified holding company providing financial services to individuals, corporations and municipalities through its subsidiary companies. Its three principal wholly owned broker/dealers, Raymond James & Associates, Raymond James Financial Services and Raymond James Ltd. have approximately 5,400 financial advisors serving 2 million accounts in 2,400 locations throughout the United States, Canada and overseas. In addition, total client assets are approximately $256 billion, of which approximately $32 billion are managed by the firm’s asset management subsidiaries. To the extent that Raymond James makes or publishes forward-looking statements (regarding management expectations, strategic objectives, business prospects, anticipated expense savings, financial results, anticipated results of litigation and regulatory proceedings, and other similar matters), a variety of factors, many of which are beyond Raymond James’ control, could cause actual results and experiences to differ materially from the expectations and objectives expressed in these statements. These factors are described in Raymond James’ 2010 annual report on Form 10-K and the quarterly report on Form 10-Q for the quarters ended December 31, 2010, March 31, 2011 and June 30, 2011, which are available on RAYMONDJAMES.COM and SEC.GOV. For more information, contact Steve Hollister at 727-567-2824. Please visit the Raymond James Press Center at raymondjames.com/media. Raymond James Financial, Inc. Unaudited Report (in thousands, except per share amounts) Three months ended September 30, 2011 September 30, 2010 % Change June 30, 2011 % Change Total revenues $ $ 9
